Citation Nr: 1337703	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  10-07 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran had active duty from January 1989 to December 1992 in the United States Marine Corps.  

This matter initially came to the Board of Veterans' Appeals, hereinafter the Board, on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  



FINDING OF FACT

The Veteran's current GERD is the result of active military service.  


CONCLUSION OF LAW

GERD was incurred in active military service.  38 U.S.C.A. §§ 1110, (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In view of the Board's favorable decision, further notice or assistance is not required.

II.  Factual Background and Legal Analysis

The service medical treatment records are negative for any treatment for or findings indicative of such a disorder.  Nevertheless, the Veteran has reported that while on active duty, he began experiencing heartburn and pain in his abdomen.  

The post-service medical records also show treatment for GERD.  In 2008, the Veteran submitted a claim for service connection for GERD.  The Veteran asserted that the disease was a result of his exposure to environmental hazards while stationed in the Persian Gulf theatre-of-operations or, alternatively, merely his military service.  

The Veteran underwent a Gulf War Examination in January 2009.  Upon conclusion of the examination, the examiner found that the Veteran was indeed suffering from GERD.  In a June 2009 addendum the examiner opined that the Veteran's GERD was not related "to a specific disability for which he was treated while in the service."  

In August 2013, the Board referred the matter to the Veterans Health Administration (VHA) for an expert opinion from a gastroenterologist.  See 38 U.S.C.A. § 7109(a) (West 2002) and 38 C.F.R. § 20.901 (2013). 

The VHA Chief, Gastroenterology Section, of a VA Medical Center concluded that the Veteran's GERD was very likely related to his military service.  She indicated that the GERD could have been caused by or the result of environmental hazards the Veteran may have been exposed thereto but could have also been caused by the Veteran's lifestyle change of being in the military and/or in hostile area during Operation Desert Shield/Storm.  

There are no other medical opinions or hypotheses contained in the claims folder with respect to the Veteran's claimed GERD.  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

Service connection requires evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

There is no dispute that the Veteran has current GERD, and that he has been experiencing the manifestations of the disease for many years.  It is also documented that the Veteran service in combat in the first Persian Gulf War, where he received the Combat Action Ribbon.  There are conflicting opinions as to whether the current GERD is related to that service. 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors; whether the opinion was fully informed; whether the opinion is definitive; and whether it is supported by a sufficient rationale that can be weighed against contrary opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The VHA opinion was provided by physician who is head of the Gastroenterology Department at the VAMC, and has more expertise than the nurse practitioner who provided the negative opinion.  Although both opinions appear to have considered an accurate record, the nurse practitioner provided little in the way of reasons for the opinion.  The VHA opinion is more detailed.  The VHA opinion is, therefore, more probative.   Inasmuch as the most probative evidence is in favor of the claim, service connection for GERD is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for gastroesophageal reflux disease is granted.  


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


